DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            H.E., the father,
                          Appellant/Petitioner,

                                    v.

          DEPARTMENT OF CHILDREN AND FAMILIES and
                GUARDIAN AD LITEM PROGRAM,
                    Appellees/Respondents.

                             No. 4D20-1880

                              [April 7, 2021]

   Appeal from the Circuit Court and petition for writ of certiorari to the
Circuit Court for the Seventeenth Judicial Circuit, Broward County; Yael
Gamm, Judge; L.T. Case No. 17-005038CJDP.

   H.E., the father, Birmingham, Alabama, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for appellee/respondent
Department of Children and Families.

   Beth Kathryn Roland of Defending Best Interest Project, Statewide
Guardian ad Litem Office, Orlando, and Thomasina F. Moore, Statewide
Director of Appeals, Statewide Guardian ad Litem Office, Tallahassee, for
appellee/respondent Guardian ad Litem Program on behalf of H.E., the
child.

PER CURIAM.

   H.E., the father, challenges an order terminating protective supervision
and an order changing the child’s first name back to the child’s original
birth name. We treat the appeal from the order terminating protective
supervision as a petition for writ of certiorari and deny the petition. See
M.M. v. Dep’t of Children & Families, 189 So. 3d 134, 139-40 (Fla. 2016).
The trial court did not depart from the essential requirements of law or
cause any irreparable harm. See S.M. v. R.M., 82 So. 3d 163, 170 (Fla. 4th
DCA 2012). The trial court properly terminated protective supervision
because the child had been reunified with the mother, and the father had
not complied with his case plan tasks despite being given ample
opportunity to do so. § 39.521(1)(c)(3), Fla. Stat. (2020).

   We further find that the trial court did not abuse its discretion in
changing the child’s first name back to his original birth name. See
Coolidge v. Ulbrich, 733 So. 2d 1092, 1094 (Fla. 4th DCA 1999). The
undisputed evidence showed that everyone refers to the child by his birth
name, and the child responds only to his birth name, not his legal name.
The trial court did not abuse its discretion in finding it was in the child’s
best interest to change the child’s first name to his original birth name,
the only name the child has ever known.

   Affirmed in part; denied in part.

LEVINE, C.J., GROSS and KLINGENSMITH, JJ., concur.

                            *          *       *

   Not final until disposition of timely filed motion for rehearing.




                                       2